Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic strap”, “Velcro strap” and “latter slide” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The phrase “ladder slide” in claim 13 lacks enough details in the disclosure, because it is not shown in the drawings or described in the specification.  It is suggested applicant delate this claim because it would entail new matter to add.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 13, it is unclear what structure applicant is referring to by the language “a ladder slide”.
The use of the trademarks “Vibran” in claims 3 and 5 and “Velcro” in claim 11 are indefinite.  “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parteSimpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”, MPEP 2173.05 (u).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6 and 9, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8250779 (Bell).
Regarding claims 1,2,6 and 9, Bell discloses an apparatus (100) comprising a main body comprising a rubber material (102; see col. 2, lines 4-8) configured to cover a portion of a lower side of a shoe; a plurality of cleats extending from a lower side of the main body (see col. 5, lines 34-48); and at least one strap (502) coupled to the main body and configured to extend over a shoe.
	Regarding claim 6, the apparatus as taught by Bell further comprising a right side portion (110) connected to a right side of the main body, a left side portion (110 on the other side) connected to a left side of the main body, a front portion (106) connected to a front portion of the main body, and a rear portion (108) connected to a rear portion of the main body.
	Regarding claim 9, both straps (502,504) taught by Bell are coupled to the right side portion and the left side portion.
Claim(s) 1,2,6,9,12 and 15-17, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0230007 (Walton).
Regarding claims 1,2,6,9,12 and 15-17, Walton discloses an apparatus (see sandal as shown particularly in figures 5-12) comprising a main body comprising a rubber material (“rubber bob sole”; see para. 0031-0032) configured to cover a portion of a lower side of a shoe; a plurality of cleats extending from a lower side of the main 
	Regarding claim 6, the apparatus as taught by Walton further comprising a right side portion (right side of upper as shown best in figure 11) connected to a right side of the main body, a left side portion (left side of upper as shown best in figure 11) connected to a left side of the main body, a front portion (toe region 63)) connected to a front portion of the main body, and a rear portion (heel region 61) connected to a rear portion of the main body.
	Regarding claim 12, Walton teaches a first side strap coupled to the right side portion and the rear portion and a second side strap coupled to the left side portion and the rear portion (straps 65 and 67).
Regarding claims 15-16, see figure 11 wherein the side portions both have openings (rings 71,77) with the first and second straps extending through.
	Regarding claim 17, see figure 6, showing outer cleats (55) extending around inner cleats (43).
Claim(s) 1,6 and 8, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0226281 (Carlton).
Regarding claims 1,6 and 8, Carlton discloses an apparatus (11) comprising a main body comprising (traction element 13) configured to cover a portion of a lower side of a shoe; a plurality of cleats extending from a lower side of the main body (see cleats 52 in figure 4); and at least one strap (27) coupled to the main body and configured to extend over a shoe.

Claim(s) 1,2,4 and 11, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0049711 (Finch).
Regarding claims 1,2,4 and 11, Finch discloses an apparatus (10) comprising a main body comprising a rubber material (Fig. 4, sole 20 paragraph 0020) configured to cover a portion of a lower side of a shoe; a plurality of cleats extending from a lower side of the main body and made of rubber (see fig. 2, grooves 22 and spikes 24, and paragraph 0020 and 0023); and at least one strap (straps 14,15) coupled to the main body and configured to extend over a shoe.  Regarding claim 11, see hook and loop fastener (aka Velcro) in paragraph 0022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the following references [Carlton ‘681 or Bell ‘779 or Finch ‘711] in view of US 2015/0230561 (Bunch).
Regarding claims 17-20, Carlton, Bell and Finch all disclose an apparatus as claimed (see the rejections above for details) except for the cleats having a plurality of outer cleats extending around an outer portion of the main body and a plurality of inner cleats extending around an inner portion of the main body, wherein the height of the outer cleats is greater than a height of the inner cleats.  Bunch teaches a traction device apparatus having the cleats having a plurality of outer cleats (cleats 14) extending around an outer portion of the main body and a plurality of inner cleats (fins 21) extending around an inner portion of the main body, wherein the height of the outer cleats is greater than a height of the inner cleats (see figure 9a and 9b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatuses as taught by Carlton, Bell and Finch with the cleats having a plurality of outer cleats extending around an outer portion of the main body and a plurality of inner cleats extending around an inner portion of the main body, wherein the height of the outer cleats is greater than a height of the inner cleats, as taught by Bunch, to provide additional traction to the wearer.
With regard to claims 19-20, it would appear to be an obvious design choice to construct the height of the outer and inner cleats with a height in the range as claimed inasmuch as a number of different heights appear to be suitable depending on the individual wearer, the activity for be used for and the type of terrain being used .  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the following references [Walton ‘007 or Bell ‘779 or Finch ‘711] in view of Official Notice.
Regarding claim 3, Walton, Bell and Finch all disclose an apparatus as claimed including the sole made out of rubber (see the rejections above for details) except for the rubber being Vibram.  The examiner takes official notice that is old and conventional in the art to use Vibram rubber inasmuch as this material is widely used in footwear.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the soles of Walton, Bell or Finch out of Vibram rubber, since it is a readily available material.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch ‘711 in view of Official Notice.
Regarding claim 3, Finch disclose an apparatus as claimed including the cleats made out of rubber (see the rejections above for details) except for the rubber being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the cleats taught by Finch out of Vibram rubber, since it is a readily available material.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell ‘779 in view of Official Notice.
Regarding claim 7, Bell all disclose an apparatus as claimed (see the rejections above for details) except for side portions (110,110), front portion (106) and rear portion (108) comprising polyurethane.  Although Bell, teaches the portions (106,108,110,110) can be made separate from the more rigid sole and be made out of a more flexible material; at least see col. 5, lines 16-34 and 57-64.  The examiner takes official notice that is it old and conventional in the art to construct upper portions of footwear (e.g. uppers, straps, etc.) out of flexible polyurethane material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus as taught by Bell with the side portions, front portion and rear portion comprising polyurethane, since this material is readily available in the footwear industry.   Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the following references [Carlton ‘281 or Walton ‘007 or Bell ‘779 or Finch ‘711] in view of US 2019/0208857 (Constantine).
Regarding claim 10, Carlton, Walton, Bell and Finch all disclose an apparatus as claimed (see the rejections above for details) except for the strap comprising a magnet strap.  Constantine teaches a strap system on an overshoe wherein the strap can have different types of closures including a magnet (see para. 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any of the apparatus taught by Carlton, Walton, Bell or Finch with a magnet strap closure, as taught by Constantine, to provide a quick and efficient means of securing the straps together.
Claim 13, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton ‘007 in view of US 5901471 (Warner).
Regarding claim 13, Walton disclose an apparatus as claimed (see the rejections above for details) except for straps comprising a ladder slide.  Warner teaches straps having a ratchet-type buckle known as a ladder lock buckle; see sentence bridging col. 3, to col. 4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the straps as taught by Walton with a ladder slide closure, as taught by Warner, to facilitate providing a tight closure for the apparatus.
14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton ‘007 in view of US 5836090 (Smith).
Regarding claim 14, Walton disclose an apparatus as claimed (see the rejections above for details) except for straps made out of nylon.  Smith teaches straps being made out of nylon material; see col. 2, lines 63-65.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the straps as taught by Walton to be made out of nylon, as taught by Smith, since nylon is a readily available material used in the footwear art.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556